 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   MONAE ISLEY
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )
                                                )   Case No. 6:17-po-00101-JDP
12                     Plaintiff,               )
                                                )   MOTION TO VACATE THE NOVEMBER 6,
13   vs.                                        )   2018 REVIEW HEARING AND TERMINATE
                                                )   PROBATION PURSUANT TO 18 U.S.C. §
14   MONAE ISLEY,                               )   3564(c); ORDER
                                                )
15                    Defendant.                )
                                                )
16                                              )
17          Defendant Monae Isley, by and through her counsel of record, Assistant Federal
18   Defender Hope Alley, hereby moves for early termination of her term of unsupervised probation
19   pursuant to 18 U.S.C. § 3564(c). The government does not oppose this motion.
20          On November 7, 2017, the Court sentenced Ms. Isley to 24 months of unsupervised
21   probation with the conditions that she obey all laws and report any law enforcement contact
22   within 7 days. The Court also ordered Ms. Isley to pay a fine of $600.
23          Ms. Isley has paid off the fine in full and has not had any new violations of law.
24   Accordingly, the parties request that the Court vacate the upcoming review hearing.
25          In addition to complying with the terms of her probation, Ms. Isley has been doing well
26   in her professional and personal life over the past year. She was promoted to lead barista and
27   received two raises. She was placed on a regular part-time schedule at her second job. She uses
28   her extra money to help cover her mother’s bills whenever possible. Given Ms. Isley’s
 1   compliance with the terms of probation and her progress in her personal life, the defendant feels
 2   that an additional year of probation is unwarranted.
 3             Ms. Isley thus requests that the Court terminate her term of unsupervised probation
 4   pursuant to 18 U.S.C. § 3564(c).
 5
 6                                                  Respectfully submitted,
 7
                                                    HEATHER E. WILLIAMS
 8                                                  Federal Defender
 9
10   Date: November 1, 2018                         /s/ Hope Alley
                                                    HOPE ALLEY
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  MONAE ISLEY
13
                                                  ORDER
14
               The court hereby VACATES the review hearing set for November 6, 2018 and pursuant
15
     to 18 U.S.C. § 3564(c), TERMINATES Ms. Isley’s probation.
16
17
     IT IS SO ORDERED.
18
19
     Dated:        November 1, 2018
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28

       fggfff– Motion to Terminate Probation
      Isley                                           -2-
